DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges Applicant’s submission including an Appeal Brief on 2/5/21.  In view of the arguments presented in the Brief, prosecution has been re-opened.  Claims 1-17 are rejected.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,785,722 B2 (White). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a system for facilitating remote replay of a user interaction with a webpage, the user interaction occurring from a user computer being connected over a network to a server hosting the webpage.  The user computer comprises a web browser and input/output devices with a tracking script providing instructions to the web browser to record a tracking record.  Claims 6-17 of the current application and the claims of U.S. Patent No. 9,785,722 B2 (White) are not distinct from each other and are also rejected for the same reasons as claims 1-5.
Current application
U.S. Patent No. 9,785,722 B2 (White)
1.      A system for facilitating remote replay of a user interaction with a webpage, the user interaction occurring from a user computer being connected over a network to a 


a tracking server communicating over the network with at least one of the user computer and the server and being configured to fetch, from at least one of the user computer and the server, the tracking record comprising the user interaction with the webpage and including the dynamic elements of the webpage;
an analysis computer communicating with the tracking server over the network, wherein the analysis computer requests the tracking 


2. The system of claim 1, wherein the input/output devices are at least one of a keyboard, a mouse, a touch screen, a monitor, and a printer.
3. (Original) The system of claim 1, wherein the tracking record includes at least one of mouse movements, mouse scrolling, mouse clicks and keyboard entries.
3. The system of claim 2, wherein the tracking record includes at least one of mouse movements, mouse scrolling, mouse clicks and keyboard entries.
4. (Original) The system of claim 1, wherein the server hosting the webpage comprises: a webpage storage module storing the webpage; and a tracking tag code module instructing the server to include a tracking script to the stored webpage; wherein the tracking script records the tracking record.
4. The system of claim 1, wherein the server comprises: a webpage storage module storing the webpage; and a tracking tag code module instructing the server to include a tracking script to the stored webpage before serving to the user computer, wherein the tracking script records the tracking record.
5. (Original) The system of claim 1, wherein the tracking server is configured to further provide playback environment data to the analysis computer, wherein the playback environment data is at least one of a brand of a web browser used to record the tracking record, a time and a date of the tracking record, a length of time of the tracking record, the webpage visited, a time spent on the webpage, an account ID of the user, and any physical inputs made at the user computer.
5. The system of claim 1, wherein the tracking server is configured to further provide playback environment data to the analysis computer, wherein the playback environment data is at least one of a brand of a web browser used to record the tracking record, a time and a date of the tracking record, a length of time of the tracking record, the webpage visited, a time spent on the webpage, an account ID of the user, and any physical inputs made at the user computer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
	(a) A patent may not be obtained though the invention is not identically disclosed or described 	as set forth in section 102, if the differences between the subject matter sought to be patented 	and the prior art are such that the subject matter as a whole would have been obvious at the 	time the invention was made to a person having ordinary skill in the art to which said subject 	matter pertains. Patentability shall not be negatived by the manner in which the invention was 	made.

4.	Claims 1-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U. S. Publication No. 2004/0267820 A1 (Boss et al.) and U.S. Publication No. 2011/0107241 A1 (Moore).
	Referring to claim 1, Boss discloses a system for facilitating remote replay of a user interaction with a webpage, the user interaction occurring from a user computer being connected over a network to a server hosting the webpage (Figure 8), the user computer comprising a web browser and one or more input/output devices, and with a tracking script providing instructions to the web browser to record a tracking record and with the tracking record including user interaction derived from use of one or more of the input/output devices (1220, Figure 12).  The tracking recorder object serves as the tracking script that provides instructions to the web browser for tracking data (page 1, paragraph 5).  Boss discloses the user computer further comprising a tracking script module having a tracking script executable on the user computer for recording user interactions with the web browser to create a tracking record (page 4, paragraphs 42, 44, page 5, paragraph 47). The recorder object serves as the tracking script which executes on a client device and records user interactions with the web browser to create a record 804 (Figure 8).  Boss discloses that the system comprises a tracking server communicating over the network with at least one of the user computer and the server and being configured to fetch, from at least one of the user computer and the server, the tracking record comprising the user interaction with the webpage (page 6, paragraphs 55, 56, 59).  The tracking server is a component of the transaction replayer.  The transaction replayer of Boss comprises both the tracking server and the analysis computer.  The transaction replayer communicates with the recorder object 71 of the user computer to access the tracking record information.  The tracking server is separate from the user computer (page 2, paragraph 26, page 6, paragraphs 55 and 56).  Boss discloses a user computer that records user interactions and a separate computer which represents both the tracking server and an analysis computer.  Boss discloses that the tracking server further comprises a tracking replay module for generating the normalized user interaction data from data associated with the user interaction (page 6, paragraph 56).  The transaction replayer takes the user interaction data and further normalizes the data for replaying.  Boss discloses an analysis computer communicating with the tracking server, wherein the analysis computer requests the tracking record from the tracking server to create an interaction visualization based on the tracking record to replay the user interaction with the webpage (Figure 12 and page 6, paragraph 58).  Boss does not have two separate components of a tracking server and an analysis computer but the transaction replayer describes the two components.  Moore discloses a user computer, a tracking server and an analysis computer which are separate components from each other (page 3, paragraph 62).  The analysis computer communicates with the tracking server over the network.  It would have been obvious to one of ordinary skill in the art to learn from Moore a tracking server separate from the user computer and an analysis computer.  Moore discloses components of a tracking system much like Boss.  Boss discloses that components can be joined together in one device or two separate devices communicating through a network (page 4, paragraph 40).  Tracking servers, user computer and a separate analysis computer are elements disclosed in Boss.  In view of the teaching of Boss and Moore, it would have been obvious to one of ordinary skill in the art that a tracking server is separate from the user computer and an analysis computer.    
	Referring to claims 2, 7 and 12, Boss discloses that the one or more input/output devices comprise at least one of a keyboard, a mouse, a touch screen, a monitor, and a printer (page 2, paragraph 30).
	Referring to claims 3, 8 and 13, Boss discloses that the tracking record includes at least one of mouse movements, mouse scrolling, mouse clicks and keyboard entries (page 3, paragraph 39).
	Referring to claims 4, 9 and 14, Boss discloses that the server hosting the webpage comprises a webpage storage module storing the webpage (page 3, paragraph 37) and a tracking tag code module instructing the server to include a tracking script to the stored webpage, wherein the tracking script records the tracking record (page 3, paragraphs 41 and 43).  Boss discloses instructing the server to including the recorder object with the web browser and webpage for associating the tracking record with the webpage and web browser.
	Referring to claims 5 and 10, Boss discloses that the tracking server is configured to further provide playback environment data to the analysis computer, wherein the playback environment data is at least one of a brand of a web browser used to record the tracking record, a time and a date of the tracking record, a length of time of the tracking record, the webpage visited, a time spent on the webpage, an account ID of the user, and any physical inputs made at the user computer (page 6, paragraph 57).  Boss discloses that the transaction replayer provides specific interaction data pertaining to the user’s interaction including duration of the communication for the analysis computer to replay the transaction.
	Referring to claim 6, Boss discloses a computer-implemented method for utilizing a tracking server to facilitate remote replay of a user interaction with a webpage, the user interaction occurring from a user computer being connected over a network to a server hosting the webpage, the user computer comprising a web browser and one or more input/output devices (Figure 8), and with a tracking script providing instructions to the web browser to record a tracking record and with the tracking record including user interaction derived from use of one or more of input/output devices (1220, Figure 12).  The tracking recorder object serves as the tracking script that provides instructions to the web browser for tracking data (page 1, paragraph 5).  Boss discloses the user computer further comprising a tracking script module having a tracking script executable on the user computer for recording user interactions with the web browser to create a tracking record (page 4, paragraphs 42, 44, page 5, paragraph 47). The recorder object serves as the tracking script which executes on a client device and records user interactions with the web browser to create a record 804 (Figure 8).  The transaction replayer communicates with the recorder object 71 of the user computer to access the tracking record information.  The tracking server is separate from the user computer (page 2, paragraph 26, page 6, paragraphs 55 and 56).  Boss discloses a user computer that records user interactions and a separate computer which represents both the tracking server and an analysis computer.  Boss discloses fetching, with the tracking server, the tracking record from at least one of the user computer and the server (page 6, paragraphs 55, 56, 59).  Boss discloses generating normalized user interaction data from data associated with the user interaction wherein the tracking record comprises the user interaction with the webpage and the normalized user interaction data (page 6, paragraph 56).  Boss discloses providing, with the tracking server, the tracking record to an analysis computer to create an interaction visualization based on the tracking record to replay the user interaction with the webpage (Figure 12 and page 6, paragraph 58).  Boss does not have two separate components of a tracking server and an analysis computer but the transaction replayer describes the two components.  Moore discloses a user computer, a tracking server and an analysis computer which are separate components from each other (page 3, paragraph 62).  It would have been obvious to one of ordinary skill in the art to learn from Moore a tracking server separate from the user computer and an analysis computer.  Moore discloses components of a tracking system much like Boss.  Boss discloses that components can be joined together in one device or two separate devices communicating through a network (page 4, paragraph 40).  Tracking servers, user computer and a separate analysis computer are elements disclosed in Boss.  In view of the teaching of Boss and Moore, it would have been obvious to one of ordinary skill in the art a tracking server separate from the user computer and an analysis computer.
	Referring to claim 11, Boss discloses a non-transitory computer-readable medium having stored thereon computer-executable instructions to facilitate remote replay of a user interaction with a webpage, the user interaction occurring from a user computer being connected over a network to a server hosting the webpage (Figure 8), the user computer comprising a web browser and one or more input/output devices, and with a tracking script providing instructions to the web browser to record a tracking record and with the tracking record including user interaction derived from use of one or more of the input/output devices (1220, Figure 12), the computer-executable instructions, when executed by one or more processors, are configured to fetch the tracking record from at least one of the user computer and the server (page 6, paragraph 55).  The tracking recorder object serves as the tracking script that provides instructions to the web browser for tracking data (page 1, paragraph 5).  Boss discloses the user computer further comprising a tracking script module having a tracking script executable on the user computer for recording user interactions with the web browser to create a tracking record (page 4, paragraphs 42, 44, page 5, paragraph 47).  The recorder object serves as the tracking script which executes on a client device and records user interactions with the web browser to create a record 804 (Figure 8).  The transaction replayer communicates with the recorder object 71 of the user computer to access the tracking record information.  The tracking server is separate from the user computer (page 6, paragraphs 55, 56, 59, page 2, paragraph 26).  Boss discloses a user computer that records user interactions and a separate computer which represents both the tracking server and an analysis computer.  Boss discloses generating normalized user interaction data from data associated with the user interaction wherein the tracking record comprising the user interaction with the webpage and the normalized user interaction data (page 6, paragraph 56) and provide the tracking record to an analysis computer to create an interaction visualization based on the tracking record to replay the user interaction with the webpage (Figure 12 and page 6, paragraph 58).  Boss does not have two separate components of a tracking server and an analysis computer but the transaction replayer describes the two components.  Moore discloses a user computer, a tracking server and an analysis computer which are separate components from each other (page 3, paragraph 62).  It would have been obvious to one of ordinary skill in the art to learn from Moore a tracking server separate from the user computer and an analysis computer.  Moore discloses components of a tracking system much like Boss.  Boss discloses that components can be joined together in one device or two separate devices communicating through a network (page 4, paragraph 40).  Tracking servers, user computer and a separate analysis computer are elements disclosed in Boss.  In view of the teaching of Boss and Moore, it would have been obvious to one of ordinary skill in the art a tracking server separate from the user computer and an analysis computer.
	Referring to claims 15-17, Boss and Moore discloses that the user computer comprises a computer readable memory comprising the tracking script module (Boss, page 2, paragraph 29, page 5, paragraph 46).  The tracking script module is the recorder object, which is a process that is running on the user computer 20.
Response to Arguments
5.	Applicant's arguments filed 2/5/21 have been fully considered but they are not persuasive. 
	Applicant discloses that Boss does not describe how the analysis module, transaction player and the record are hosted or interact with one another.  Boss discloses a user computer 20 (Figure 8), transaction replayer 1102 (Figure 11).  Both are described as client devices which track the record and generate the record by user computer 20 and the transaction replayer as a separate structure replays the contents of the record.  The analysis module of Boss is used to generate normalized data including taking data from the recorded URL requests and making inferences and further configuring the data for the transaction player to replay the data.  The rejection above describes the transaction replayer of Boss as the tracking server with elements within this transaction replayer clearly carrying out the functions of a tracking replay module.  A clear explanation has been provided disclosing the distinction between tracking server and the analysis computer.  The analysis module of Boss provides a means through which data is recorded and normalized where data is taken and further inferences are made about the data and used to replay the data in the transaction player.  Boss describes the transaction replayer as a client device which accepts the record 804 that is generated for replay.  This description along with Figures 8 and 11 clearly indicate how the user computer 20 generates the record 804 which is then transmitted to the separate client device transaction replayer for replaying the record.  Boss does clearly provide an indication of a separate user computer, and analysis computer and tracker server.  A server including Applicant’s own definition of the tracking server on paragraph 19 of the specification is a standard computing component or components known in the art which can send and receive data to the computers connected to the network.  Boss discloses that the transaction replayer can therefore represent a server which accepts transmitted record data and replays the data and communicates with the network.  The record external to the user computer is fetched from the user computer and generated at the user computer by the “Recorder” 71.  See page 5, paragraphs 46 and 47.  It is noted that Boss further provides alternatives in which the recorder object 71 is separate from the user computer 20.  Boss does take into consideration separate modules which are carrying out the functions described in the present application.  Boss in paragraph 47 states that the “recorder object 71 creates a record 804”.  Paragraph 56 discloses that the analysis module makes inferences further normalizing or configuring the data that is generated by the user computer.  Applicant’s specification makes references to normalize to include configuring of URL and hyperlink information.  Making inferences from raw data is taking data and converting the data to determine URL requests and additional information from the raw data.  Determining the URL referenced by the n-th hyperlink is taking the data and normalizing the data to be used again.  The purpose of the analysis module is to take the record 804 and analyze the data for further replay in the transaction replayer.  Paragraph 50 (page 5) of Boss further provides additional teachings of how the analysis module normalizes the record data.  It is noted that the response to arguments and the body of the rejection points to multiple citations along with clear explanations of how these citations read on the features of the claims.    
	The Combination of Moore with Boss is Insufficient and Unsupported
	Moore discloses a usage data analysis system with a separate modules which serve as a “Capture Server”, storage, “API Server” and the “Observer Client” which serves as analysis computer.  Moore provides a teaching of how the same usage tracking system can be implemented using distinct and separate tracking server and analysis computer.  Moore is used to teach a system which has a distinct tracking server system, visitor client and observer client.  The tracking server system being a tracking server and the observer client being the analysis computer.  Paragraph 62 of Moore further describes how the “Visitor Client 502” generates tracking data.  Moore essentially serves as evidence that the analysis carried out by the tracking system includes one in which the tracking server is distinct from the “Observer Client 504”.  Boss further indicates that the modules as described in Boss can take on various applications including a distributed computing environment in which the same tasks are carried out by remote processing devices, thereby suggesting a separation of the tracking server and the analysis computer.  See page 2, paragraph 28.  This further provides motivation for Boss to learn from Moore teachings related to distributed computing systems that track data.  
Conclusion
6.	Responses to this action should be submitted as per the options cited below: The United States Patent and Trademark Office requires most patent related correspondence to be:  a) faxed to the Central Fax number (571-273-8300) b) hand carried or delivered to the Customer Service Window (located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314), c) mailed to the mailing address set forth in 37 CFR 1.1 (e.g., P.O. Box 1450, Alexandria, VA 22313-1450), or d) transmitted to the Office using the Office's Electronic Filing System.  
Any inquiry concerning this communication or earlier communications for the examiner should be directed to Namitha Pillai whose telephone number is (408) 918-7556.  The examiner can normally be reached from 10:00 AM – 6:30 PM.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on (571) 272-7212.
All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Namitha Pillai
Primary Patent Examiner
Art Unit 2143
May 11, 2021
/NAMITHA PILLAI/Primary Examiner, Art Unit 2143